Citation Nr: 1004425	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-24 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
seborrheic dermatitis, pseudofolliculitis, acne vulgaris 
psoriasis, and tinea pedis.  

2.  Entitlement to an initial compensable rating for 
erectile dysfunction. 

3.  Entitlement to an initial compensable rating for 
external hemorrhoids.  

4.  Entitlement to an initial compensable rating for 
umbilical hernia, status post herniorrhaphy.  

5.  Entitlement to an initial compensable rating for gout, 
right great toe.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for refractive error 
and presbyopia.  

8.  Entitlement to service connection for a dental disorder 
to include chronic gingivitis, periodontal disease, and 
temporomandibular articulation. 

9.  Entitlement to a total disability rating based upon 
individual unemployability based on service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In this regard, although not certified to the 
Board, the Board observes that in a  November 14, 2007, 
statement that was received at the RO on December 4, 2007, 
he timely perfected his appeal of his TDIU claim and thus 
that issue is also listed on the title page.

With the exception of his refractive error and presbyopia 
claim, the remaining issues are being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's refractive error and presbyopia is not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for refractive error and presbyopia are 
precluded by VA regulations.  38 C.F.R. §§ 3.303(c), 
4.9(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts 
is dispositive of this appeal, no discussion of VA's duties 
to notify and assist is necessary.  See Mason v. Principi, 
16 Vet. App. 129 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  Beno 
v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The Veteran claims service connection for refractive error 
and presbyopia.  For purposes of entitlement to benefits, 
the law provides that refractive errors of the eyes are 
congenital or developmental defects and are not a disease or 
injury within the meaning of applicable legislation.  In the 
absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service 
connection for refractive errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability. See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990).

The Veteran had a VA examination in July 2005.  He reported 
a decrease in vision for approximately one year.  He had no 
other eye complaints, but did have a history of Graves 
disease that had been treated.  He never wore glasses.  The 
examination revealed the Veteran's visual acuity showed 
right and left eye corrected to 20/20.  There was no 
diplopia present.  There was no visual field defect present.  
Slit lamp and funduscopic examinations were normal.  The 
diagnoses were refractive error and presbyopia.  Because 
there is no evidence that the Veteran's refractive error and 
presbyopia are subject to a superimposed disease in service 
which has created additional disability, and refractive 
error and presbyopia are not diseases for VA purposes, 
service connection for refractive error and presbyopia are 
denied.   


ORDER

Service connection for refractive error and presbyopia is 
denied.  

REMAND

The Veteran claims initial increased ratings for a skin 
disorder, erectile dysfunction, external hemorrhoids, 
umbilical hernia, and gout.  He also asserts service 
connection for a dental disorder to include 
temporomandibular articulation and bilateral hearing loss.  
Finally, he asserts that he is unable to work due to his 
service-connected disabilities and that a TDIU is warranted.  

In July 2009, the Veteran reported that he was awarded 
disability benefits from the Social Security Administration 
(SSA) due to his service-connected disabilities.  To date, 
there is no indication that VA has attempted to associate 
the SSA records with the claims folder.  Because the SSA's 
decision and the records upon which the agency based its 
determination are apparently relevant to VA's adjudication 
of his claims, VA is obliged to attempt to obtain and 
consider those records in adjudicating this appeal.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, the Board has no discretion and must remand these 
claims.

As to his skin disorder claim, a VA examination was 
performed in July 2005.  The Veteran's skin disabilities 
were all rated as one disability.  However, the examiner did 
not indicate the percent of the Veteran's body covered by a 
skin disorder and did not indicate whether topical therapy 
or intermittent systemic therapy such as corticosteroids was 
used, and if so, which parts of the body uses the therapy.  
A thorough and contemporaneous examination of the Veteran 
which is adequate for rating purposes should be performed.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This is to 
ensure that evaluation of a disability is a fully informed 
one.  

The Veteran is presently service-connected for gout, right 
great toe.  The Veteran claims that his gout has increased 
in severity since the most recent VA examination because the 
condition affects more joints than just his right great toe 
and therefore he should receive a rating reflective of his 
total gout condition. 

He also needs to be examined and evaluated for his service-
connected erectile dysfunction, external hemorrhoids, and 
umbilical hernia. 

As to his claim of service connection for a dental disorder 
to include temporomandibular articulation, the RO indicated 
that the Veteran had no evidence of temporomandibular 
articulation.  However, while in service, the Veteran had a 
dental examination in April 2004 in connection with terminal 
leave that reflects that the temporomandibular joint locked 
if open wide, especially when eating a hamburger or yawning.  
He was recommended not to open his mouth wide.  He had a VA 
dental examination in September 2005; however, his 
temporomandibular articulation was not addressed.  Thus, 
another VA examination is necessary to adjudicate this 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Based on the foregoing, this case is REMANDED for the 
following:

1.  The AMC should request, directly from 
the SSA, complete copies of any medical 
records related to a claim asserted by the 
Veteran for disability benefits from that 
agency, as well as a copy of any 
disability determination made by SSA.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
Veteran must be informed in writing.  

2.  The AMC should schedule the Veteran 
for a VA dermatology examination with an 
appropriate specialist to determine the 
nature and extent of his skin disability 
reflected in numerous areas of the body.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted. The examination report should 
include a detailed account of all 
symptomatology found to be present.  The 
examiner should also note the percent of 
the entire body that is affected, the 
percent of the exposed areas affected and 
whether any topical therapy, 
corticosteroids, or immunosuppressive 
drugs have been used in the past 12 month 
period and, if so, the frequency of such.

3.  The AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature and extent of his 
gout disability.  The claims folder must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report 
should include a detailed account of all 
symptomatology found to be present.  The 
examiner should also opine whether the 
Veteran's gout condition is systemic and 
whether it is reflected in other joints of 
his body.  If so, all areas of his gout 
should be evaluated and the examiner 
should note if the gout is reflective of 
one or two exacerbations per year, or if 
the symptom combinations are productive of 
definite impairment of health or 
incapacitating exacerbations three or more 
times a year. 

4.  The AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature and extent of his 
erectile dysfunction, hemorrhoids, and 
umbilical hernia disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  The examination 
report should include a detailed account 
of all symptomatology found to be present.  
The examiner should note whether there is 
any deformity of the penis; if the 
Veteran's hemorrhoids are large or 
thrombotic, irreducible with excessive 
redundant tissue, evidencing frequent 
occurrences; if his hernia is productive 
of a small hernia supported by a belt, or 
post operative wounds with weakening of 
the abdominal wall and indication for a 
supporting belt.  

5.  The Veteran should be afforded an 
appropriate VA examination, with an 
etiology opinion, in connection with this 
claim.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
indicate whether it is at least as likely 
as not that the Veteran has 
temporomandibular articulation due to 
active service.  The opinion is to be 
accompanied by a clear rationale 
consistent with the evidence of record.  

6.  After the above examination are 
conducted, and based upon the evidence 
obtained during the examinations and in 
the SSA records, the AMC must request that 
an examiner opine as to whether, without 
regard to the Veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

7.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative, should be provided with an 
appropriate Supplemental Statement of the 
Case, and should be given an opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


